Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramsey US 8,621,618.

As per claim 1. Ramsey teaches A method comprising: accessing network traffic from a network, wherein the network traffic is associated with a plurality of entities; determining one or more values associated with one or more properties associated with an entity, wherein the one or more values are based on the network traffic; determining at least one of a functional risk value, a configurational risk value, or a behavioral risk value associated with the entity, wherein at least one of the functional risk value, the configurational risk value, or the behavioral risk value associated with the entity is based at least one of the values associated with the one or more properties associate with the entity; determining a risk value for the entity based on the functional risk value and at least one of the configurational risk value or the behavioral risk value associated with the entity; and storing the risk value for the entity. (Column 2 lines 5-15, 26-45; Column 4 lines 25-45; Column 6 lines 5-27; (Column 7 lines 1-55; Column 8 lines 4-21; Column 9 lines 1-14; Column 13 lines 22- Column 14 line 33; Column 15 lines 1-15)
(Ramsey teaches an attack detection system engine that may take a form of a firewall or network point that is associated with a plurality of entities or destinations; teaches determining risk values and weights based on properties associated with an entity where the value is based on network traffic, by a countermeasure analysis engine which teaches signature/behavior/reputation/pattern analysis of network traffic sent to an entity; teaches functional risk, configuration risk or behavior risk associated with an entity based on values associated with properties of the entity by teaching weights at least associated with vulnerability stance and asset criticality; among other profile factors of the entity, teaches a risk value as taught by a formula including said weights and traffic risk values, and storing the risk value for the entity when a result equals a threshold)As per claim 2. Ramsey teaches The method of claim 1 further comprising: performing an action based on the risk value. (Column 9 lines 1-12) (notification to take action if threshold met)As per claim 3. Ramsey teaches The method of claim 1, wherein the functional risk value is associated with at least one of asset criticality or asset acquittance associated with the entity. (Column 14 lines 10-20; Column 15 lines 1-15) (teaches weights and risk values associated with asset criticality)As per claim 4. Ramsey teaches The method of claim 1, wherein the configurational risk value is associated with at least one of a vulnerability, an end of life proximity, an open port, a credential, or an open share. ( column 13 lines 34-50; Column 14 lines 10-20) (teaches weight dependent on vulnerability stance) As per claim 5. Ramsey teaches The method of claim 1, wherein the behavioral risk value is associated with at least one of Internet exposure, traffic posture, anomaly detection, encryption analysis, traffic reputation, or malicious activity. (Column 7 lines 10-36) (teaches traffic inspection for reputation and behavior to detect malicious activity)
As per claim 6. Ramsey teaches The method of claim 1, wherein the risk value associated with the entity is based on at least one of a weight associated with the functional risk value, a weight associated with the configurational risk value, or a weight associated with the behavioral risk value. (Column 8 lines 40-66; Column 14 lines 10-20; Column 15 lines 1-15) (teaches weights based on a plurality of different factors including configuration/vulnerability, behavior evaluation, asset criticality, malicious activity, etc)As per claim 7. Ramsey teaches The method of claim 1, wherein the risk value for the entity is determined based on at least one of an observed activity or a potential for compromise.  (column 13 lines 34-50; Column 14 lines 10-32; Column 15 lines 1-15) (teaches risk value based on network traffic activity and device stance)As per claim 8. Ramsey teaches A system comprising: a memory; and a processing device, operatively coupled to the memory, to: access network traffic from a network, wherein the network traffic is associated with a plurality of entities; determine one or more values associated with one or more properties associated with an entity, wherein the one or more values are based on the network traffic; determine at least one of a functional risk value, a configurational risk value, or a behavioral risk value associated with the entity, wherein at least one of the functional risk value, the configurational risk value, or the behavioral risk value associated with the entity is based at least one of the values associated with the one or more properties associate with the entity; determine, by the processing device, a risk value for the entity based on the functional risk value and at least one of the configurational risk value or the behavioral risk value associated with the entity; and store the risk value for the entity.(Column 2 lines 5-15, 26-45; Column 4 lines 25-45; Column 6 lines 5-27; (Column 7 lines 1-55; Column 8 lines 4-21; Column 9 lines 1-14; Column 13 lines 22- Column 14 line 33; Column 15 lines 1-15)
(Ramsey teaches an attack detection system engine that may take a form of a firewall or network point that is associated with a plurality of entities or destinations; teaches determining risk values and weights based on properties associated with an entity where the value is based on network traffic, by a countermeasure analysis engine which teaches signature/behavior/reputation/pattern analysis of network traffic sent to an entity; teaches functional risk, configuration risk or behavior risk associated with an entity based on values associated with properties of the entity by teaching weights at least associated with vulnerability stance and asset criticality; among other profile factors of the entity, teaches a risk value as taught by a formula including said weights and traffic risk values, and storing the risk value for the entity when a result equals a threshold)As per claim 9. Ramsey teaches The system of claim 8, wherein the processing device further to: perform an action based on the risk value. (Column 9 lines 1-12) (notification to take action if threshold met)As per claim 10. Ramsey teaches The system of claim 8, wherein the functional risk value is associated with at least one of asset criticality or asset acquittance associated with the entity. (Column 14 lines 10-20; Column 15 lines 1-15) (teaches weights and risk values associated with asset criticality)As per claim 11. Ramsey teaches The system of claim 8, wherein the configurational risk value is associated with at least one of a vulnerability, an end of life proximity, an open port, a credential, or an open share. (Column 14 lines 10-20) (teaches weight associated with Vulnerability stance)As per claim 12. Ramsey teaches The system of claim 8, wherein the behavioral risk value is associated with at least one of Internet exposure, traffic posture, anomaly detection, encryption analysis, traffic reputation, or malicious activity. (Column 7 lines 10-36) (teaches traffic inspection for reputation and behavior to detect malicious activity)As per claim 13. Ramsey teaches The system of claim 8, wherein the risk value associated with the entity is based on at least one of a weight associated with the functional risk value, a weight associated with the configurational risk value, or a weight associated with the behavioral risk value. (Column 8 lines 40-66; Column 14 lines 10-20; Column 15 lines 1-15) (teaches weights based on a plurality of different factors including configuration/vulnerability, behavior evaluation, asset criticality, malicious activity, etc)As per claim 14. Ramsey teaches The system of claim 8, wherein the risk value for the entity is determined based on at least one of an observed activity or a potential for compromise.  (Column 13 lines 34-50; Column 14 lines 10-32) (teaches calculating risk value by network traffic and weights)As per claim 15. Ramsey teaches A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: access network traffic from a network, wherein the network traffic is associated with a plurality of entities; determine one or more values associated with one or more properties associated with an entity, wherein the one or more values are based on the network traffic; determine at least one of a functional risk value, a configurational risk value, or a behavioral risk value associated with the entity, wherein at least one of the functional risk value, the configurational risk value, or the behavioral risk value associated with the entity is based at least one of the values associated with the one or more properties associate with the entity; determine, by the processing device, a risk value for the entity based on the functional risk value and at least one of the configurational risk value or the behavioral risk value associated with the entity; and store the risk value for the entity.(Column 2 lines 5-15, 26-45; Column 4 lines 25-45; Column 6 lines 5-27; (Column 7 lines 1-55; Column 8 lines 4-21; Column 9 lines 1-14; Column 13 lines 22- Column 14 line 33; Column 15 lines 1-15)
(Ramsey teaches an attack detection system engine that may take a form of a firewall or network point that is associated with a plurality of entities or destinations; teaches determining risk values and weights based on properties associated with an entity where the value is based on network traffic, by a countermeasure analysis engine which teaches signature/behavior/reputation/pattern analysis of network traffic sent to an entity; teaches functional risk, configuration risk or behavior risk associated with an entity based on values associated with properties of the entity by teaching weights at least associated with vulnerability stance and asset criticality; among other profile factors of the entity, teaches a risk value as taught by a formula including said weights and traffic risk values, and storing the risk value for the entity when a result equals a threshold)As per claim 16. Ramsey teaches The non-transitory computer readable medium of claim 15, wherein the instructions encoded thereon that, when executed by the processing device, cause the processing device to: perform an action based on the risk value. (Column 9 lines 1-12) (notification to take action if threshold met)As per claim 17. Ramsey teaches The non-transitory computer readable medium of claim 15, wherein the functional risk value is associated with at least one of asset criticality or asset acquittance associated with the entity. (Column 14 lines 10-20; Column 15 lines 1-15) (teaches weights and risk values associated with asset criticality)As per claim 18. Ramsey teaches The non-transitory computer readable medium of claim 15, wherein the configurational risk value is associated with at least one of a vulnerability, an end of life proximity, an open port, a credential, or an open share. (Column 14 lines 10-20) (teaches weight associated with Vulnerability stance)As per claim 19. Ramsey teaches The non-transitory computer readable medium of claim 15, wherein the behavioral risk value is associated with at least one of Internet exposure, traffic posture, anomaly detection, encryption analysis, traffic reputation, or malicious activity. (Column 7 lines 10-36) (teaches traffic inspection for reputation and behavior to detect malicious activity)As per claim 20. Ramsey teaches The non-transitory computer readable medium of claim 15, wherein the risk value associated with the entity is based on at least one of a weight associated with the functional risk value, a weight associated with the configurational risk value, or a weight associated with the behavioral risk value. (Column 8 lines 40-66; Column 14 lines 10-20; Column 15 lines 1-15) (teaches weights based on a plurality of different factors including configuration/vulnerability, behavior evaluation, asset criticality, malicious activity, etc)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439